Citation Nr: 0842539	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-36 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
(VA) death benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from December 1971 to December 
1975.  He died in early 2006.  The appellant is the former 
spouse of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 of the VA Regional Office (RO) 
in Jackson, Mississippi, which denied the above claim.

The Board noted that in her Appeal To Board Of Veterans 
Appeals (VA Form 9) dated in November 2007, the appellant had 
requested that she be scheduled to appear at a personal 
hearing before a Veterans Law Judge travelling to the RO.  
However, in January 2008, she withdrew her request for a 
hearing.


FINDINGS OF FACT

1.  The appellant and the veteran were married in July 1970.

2.  The appellant and the veteran were divorced in 1991.

3.  The appellant and the veteran did not live together 
continuously in the years prior to his death and their 
divorce has not been shown to have been due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse.




CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the veteran for the purpose of VA death benefits 
have not been met.  38 U.S.C.A. §§ 101, 103 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits. Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith, 14 Vet. App. at 231-2.  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  There is no dispute over the facts.  
The dispute is over whether the appellant is entitled to 
recognition as the surviving spouse of the veteran for the 
purpose of VA death benefits.

VA will refrain from providing assistance in obtaining 
evidence where the claimant is ineligible for the benefits 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility. 38 C.F.R. § 
3.159(d).  See VAOPGCPREC 5-2004.  In this case, it is 
undisputed that the appellant and the veteran were divorced 
when he died, and that, as a consequence, she is ineligible 
by operation of law and regulation to receive VA death 
benefits.  In this regard, the Board notes that the divorce 
decree for the appellant and the veteran is not of record.  
Nevertheless, the veteran's Certificate of Death is of record 
and shows that at the time of his death, the veteran was 
divorced with no surviving spouse.  Additionally, in her many 
correspondence to the Board in support of her claim, the 
appellant has admitted that she was divorced from the veteran 
at the time of his death.  The appellant has not contended 
that she continuously lived with him after the divorce, or 
that they otherwise established a second marriage to each 
other.  The only outstanding evidence identified by the 
appellant is that of documents purportedly reflecting her 
abuse at his hands.  As will be discussed below, such claimed 
abuse, although certainly regrettable, is insufficient to 
establish the appellant as the veteran's surviving spouse in 
light of her divorce from the veteran.  As such, no further 
action is required pursuant to the VCAA.



Recognition as the surviving spouse of the veteran

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2008).

The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 38 
C.F.R. § 3.50(a) (2008).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2008).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

The Court has held that one claiming to be the spouse of a 
veteran had the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

The appellant asserts that she is entitled to VA death 
pension benefits as the surviving spouse of the veteran.  The 
record shows that she and the veteran were married in July 
1970.  In her claim for benefits dated in July 2006, she 
reported that they had divorced in April 1991.

The veteran died in early 2006.  His Certificate of Death 
that at the time of his death, he was divorced with no 
surviving spouse.  

In correspondence to the RO dated in May 2007, July 2007, and 
November 2007, the appellant reported that she and the 
veteran had divorced in 1991 because of his acts of abuse and 
alcoholism.  She described that they did not live together 
continuously from the date of marriage until he died.  In 
several statements on file, the appellant acknowledges that 
she and the veteran were divorced at the time of his death.  
She argues that an exception nevertheless should be made for 
her, because she had to tolerate abuse from him while 
married, which actually prompted her to secure the divorce.  
She also argues that she should be recognized as his 
surviving spouse because they had intended to reunite upon 
his ability to overcome his alcohol abuse problem.

During a January 2008 Decision Review Officer Conference, the 
Decision Review Officer of the RO asked the appellant to 
submit a copy of her divorce decree, and she agreed that she 
would submit he divorce decree.  A review of the veteran's 
claims file reveals that no divorce decree was ever submitted 
by the appellant.

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206.

Although the divorce decree for the appellant and the veteran 
is not of record, the appellant acknowledges that they were 
divorced at the time he died, consistent with the veteran's 
death certificate.  She does not dispute the validity of the 
divorce decree, or contend that she and the veteran 
continuously lived together after the divorce or otherwise 
re-established a marriage.  Instead, she claims that the 
abuse she suffered at his hands should be taken into 
consideration.

Although sympathetic to the appellant's statements regarding 
her relationship with the veteran prior to his death, the 
Board notes that in evaluating whether she is entitled to 
death pension benefits, only a "surviving spouse" may qualify 
for such benefits.  At the time of the veteran's death in 
early 2006, the appellant was not married to the veteran.  
This is not in dispute.  For this reason, the law prohibits 
the appellant from receiving benefits as the surviving spouse 
of the veteran.

Although the appellant contends that the veteran's abuse was 
responsible for their separation, the Board notes that the 
provision of 38 C.F.R. § 3.50, pertaining to a veteran's 
misconduct without the fault of the spouse, applies only when 
the veteran and spouse are separated, and it does not apply 
when a veteran and spouse are divorced, as in this case.

Given that the appellant and the veteran were divorced at the 
time of his death, the law does not recognize the appellant 
as a surviving spouse of the veteran for the purpose of VA 
benefits.  As the law and not the evidence of record is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis, 6 
Vet. App. at 430. 


ORDER

Recognition as the surviving spouse of the veteran for the 
purpose of VA death benefits is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


